,




                                      The Attorney           General of Texas
                                                           August 13, 1985
    JIM MATTOX
    AttorneyGeneral


    Suoreme Court Suildiw            Mr. Roger D. Shipman                    Opinion No. JM-339
    P. b. Box 12548                  Executive Secretary
    Aus!in. TX. 78711. 2548          Texas Board of Veterinary               Re: Whether an individual who
    5121475-2501
                                        Medical Examiners                    performs veterinary services for
    Telex 9101874.1367
    Telecopier   5121475-0266
                                     3810 Medical Parkway, Suite 119         a governmental agency must be
                                     Austin, Texas   78756                   licensed under article 7465a.
                                                                             V.T.C.S.
    714 Jackson, Suite 700
    Dallas, TX. 75202-4506
                                     Dear Mr.   Shipman:
    2141742-8944

                                          In your letter you ask the following question:
    4824 Alberta   Ave.. Suite 160
    El Paso, TX. 79905-2793                        Does article 7465a as it regards the definition
    915/533-34e4
                                                of the practice of veterinary medicine in the
                                                state of Texas, together with the exceptions
    1001 Texas, Suite 700                       therein contained, require a Texas license of a
    Houston, TX. 77002-3111                     veterinarian who receives compensation for his
    7131223.5886                                services from a government organization rather
                                                than directly from the public?
    806 Broadway, Suite 312
    Lubbock, TX. 79401-3479
                                          The  Veterinary Licensing Act requires anyone who practices,
    0061747-5238                     offers or attempts to practice veterinary medicine to obtain a license
                                     from the Texas BoarIg of Veterinary Medical Examiners. V.T.C.S. art.
                                     7465a, 84.    Section Z(b) of the act defines the "Practice of
    4309 N. Tenth, Suite q
    McAllen, TX. 78501-1685
                                     Veterinary Medicine" as follows:
    512/682-4547
                                                   (b) Any person shall be deemed in the 'Practice
                                                of Veterj.n.ary
                                                              Medicine' who represents himself as
    200 Main Plaza, Suite 400
                                                engaged in the practice of veterinary medicine; or
    San Antonio, TX. 78205-2797
    512/225-4191
                                                uses any words, letters or titles in such connec-
                                                tion or wder such circumstances as to induce the
                                                belief that the person using them is engaged in
    An Equal Opportunity/                       the practice of veterinary medicine, or any person
    Affirmative Action Employer                 who performs a surgical or dental operation or who
                                                diagnoses, treats, immunizes or prescribes any
                                                drug, medj.cine, appl~icationor veterinary appli-
                                                ance for any physical ailment,   injury, deformity
                                                or condi2ion of domestic animals, for compensa-
                                                tion.

                                     V.T.C.S. art. 7465a. 02(b).



                                                                 p. 1545
                                                                         ?



Mr. Roger D. Shipman - Page :!    (JM-339)




     In your letter you suggest that veterinarians who work for
governmental bodies might r.atbe engaged in the practice of medicine
because they do not receive compensation directly from the public.
The act simply states, hcwever, that someone who renders certain
services "for compensation" is engaged in the practice of veterinary
medicine. The act places no limitation on the nature or source of the
compensation; nor does it require that the party benefited be the
party who compensates the vl:terinarian.

     Also, section 3 of the act exempts from the act's licensing
requirements persons who engage in specific types of conduct.
V.T.C.S. art. 7465a, 93. A veterinarian who works for governmental
bodies is not among the exl:trptions.If the legislature had intended
to exempt such veterinar1ar.sfrom the act, it could have done so, as
it did in the Psychologist:s Certification and Licensing Act, which
requires anyone who "offers psychological services . . . for compensa-
tion" to be licensed by the Texas State Board of Examiners of
Psychologists but exempts any psychologist employed by a government
agency from the requirement. V.T.C.S. art. 4512c, §§21, 22(a)(L).
Furthermore, it is well established that exceptions to statutes may
not ordinarily be implied. 'BrasosRiver Authority v. City of Graham,
354 S.W.2d 99, 109 (Tex. 196i.).

     We must conclude, therefore, that veterinarians employed by
governmental agencies are not exempt from article 7465a simply because
of the source of their compensation. We do note, however, that the
act's license requirement applies only to veterinarians who practice,
offer or attempt to practice veterinary medicine, as defined in
section 2(b). Thus, a veterinarian employed by the state whose title
or functions do not bring him within that definition would not be
subject to the requirements (ofarticle 7465a. See also section 10(b)
(discretionary waiver provision for veterinarians licensed out of
state).

                             SUMMARY

             Veterinarians employed by governmental entities
          are not exempt from the licensing requirement of
          article 7465a, V.T.C.S.




                                       J
                                           Very truly your


                                                A;,
                                           JIM     MATTOX
                                           Attorney General of Texas




                                 p. 1546
Mr. Roger D. Shipman - Page 3      (JM-339)




TOM GREEN
First Assistant Attorney Genaeal

DAVID R. RICDARDS
Executive Assistant Attorney 'General

ROBRRT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk




                                    p. 1547